Case 2:19-cv-20932-SRC-CLW Document 1-1 Filed 12/02/19 Page 1 of 1 PagelD: 7
1S 44 (Rev. 06/17) CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I. (a) PLAINTIFFS DEFENDANTS
ARTHUR MCCALLUM PROACTIVE LIGHTING SOLUTIONS, LLC, GREEN RG
MANAGEMENT, ALFRED HEYER, CHRISTOPHER MYERS
(b) County of Residence of First Listed Plaintiff NEW YORK County of Residence of First Listed Defendant BERGEN
(EXCEPT IN US. PLAINTIFF CASES) (IN US, PLAINTIFF CASES ONLY)
NOTE: JN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Fi id Telephone Numbe. $
HYBERHEE YS Kesereciiiit gn Telephone Number MARRS“ CARTER, ESQ. 013981981
33 PLYMOUTH STREET 79 MAIN STREET
MONTCLAIR, NJ 07042 973-509-8500 HACKENSACK, NJ 07601 201-487-7666
IE. BASES OF JURISDICTION (Picce an “X" in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “X” in One Box for Plaintiff
(For Diversity Cases Ont} and One Box for Defendant}
O11 U.S. Government 63 Federal Question PIF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 1 Incorporated or Principal Place go4 a4
of Business In This State
O 2 U.S. Government O 4 Diversity Citizen of Another State &K2 02 Incorporated aud Principal Place aos a5
Defendant (ladicate Citizenship of Parties in Hem III) of Business In Another State
Citizen or Subject of a a3 Q 3 Foreign Nation Oo6 6
Foreign Country
[¥. NATURE OF SUIT (Place an "x" in One Box Only) Click here for: Nature of Suit Code Descriptions.
l ___ CONTRACT ae, _-FORTS ". | FORFEI ENALTY _., BANKRUPTCY ___.OTHER STATUTES }
© 110 Insurance PERSONAL INJURY PERSONAL INJURY [© 625 Drug Related Seizure 01 422 Appeal 28 USC 158 O 375 False Claims Act
0 120 Marine © 310 Airplane O 365 Personal Injury - of Property 21 USC 88] Pf 473 Withdrawal 0 376 Qui Tam (31 USC
0 130 Miller Act O 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
CF 140 Negotiable Instrument Liability 1 367 Health Care/ OF 400 State Reapportionment
OF 150 Recovery of Overpayment | 320 Assauilt, Libel & Pharmaceutical __PROPERTY HTS} 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights C1 430 Banks and Banking
C1 E51 Medicare Act C1 330 Federal Employers’ Product Liability CO 830 Patent 7 450 Commerce
01 152 Recovery of Defaulted Liability O 368 Asbestos Personal O 835 Patent - Abbreviated 9 460 Deportation
Student Loans CO 340 Marine Injury Product New Drug Application 111 470 Racketeer Influenced and
(Excludes Veterans) O) 345 Marine Product Liabitity O 340 Trademark Cormupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY [_- ws . 2 O 480 Consumer Credit
of Veteran's Benefits 0 350 Motor Vehicle C1) 370 Other Fraud O 710 Fair Labor Standards CF 861 HIA (1395) OF 490 Cable/Sar TV
0 160 Stockholders’ Suits 07 355 Motor Vehicle ©) 371 Truth in Lending Act G 862 Black Lung (923) ‘J 850 Securities‘Commodities/
© 190 Other Contract Product Liability C3 380 Other Personal (7 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
O 195 Contract Product Liability | 360 Other Personal Properly Damage Relations 0 864 SSID Title XVI O 890 Other Statutory Actions
196 Franchise Injury 0 385 Property Damage O 740 Railway Labor Act G 865 RSI (405(g)) OG 89) Agricultural Acts
C7 362 Personal Injury - Product Liability O 751 Family and Medical 0 893 Environmental Matters
_—_ Medical | Malpractice Leave Act C1 895 Freedom of Information
L.__REAL PROPERTY CIVIL RIGHTS '- -PRISONER PETIFIONS © | 790 Other Labor Litigation __ FEDERAL TAX SUITS Act
G 210 Land Condemnation ©) 440 Other Civil Rights Habeas Corpus: G 791 Employee Retirement CO 870 Taxes (U.S. Plaintiff OF 896 Arbitration
OF 220 Foreclosure OG 441 Vorng G 463 Alien Detainee Income Security Act or Defendant} O 899 Administrative Procedure
O 236 Rent Lease & Ejectment 0 442 Employment CG) 519 Motions to Vacate O 871 [RS—Third Party Act/Review or Appeal of
C1 240 Torts to Land 0 443 Housing! Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations O 530 General G 950 Constitutionality of
O 290 All Other Real Propeny C1 445 Amer. w/Disabilities -] 0 535 Death Penalty __- _ IMMIGRATION : State Statutes
Employment Other; D 462 Naturatization Application
0 446 Amer. w/Disabilities -](0 540 Mandamus & Other | 465 Other Immigration
Other 0 550 Civil Rights Actions
© 448 Education O 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
¥. ORIGIN (Place an "X" in One Box Onfyp)
O 1 Original x2 Removed from O 3° Remanded from O14 Reinstatedor © 5 Transferred ftom O 6 Multidistrict O 8 Muitidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity}:
28 USC 157

 

VI. CAUSE OF ACTION

Brief description of cause:

REMOVAL FROM NJ SUPERIOR COURT OF NEW JERSEY TO BANKRUPTCY COURT

 

 

 

 

 

 

 

VII. REQUESTED IN (J CHECK IF THIS iS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F-R.Cv.P. JURY DEMAND:  J% Yes (No
VITL RELATED CASE(S) ; a
IF ANY Cecimireelo"s)’  ysyGe ROBERT POLIFRONI, PISC “7 __ DOCKET NUMBER BER-L-2979-17
DATE SIGNATURE GF ATTORNEY OF RECORD;
12/02/2019 MARK S. CARTER, ESQ,
FOR OFFICE USE ONLY ¥

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
